Dismissed and Memorandum Opinion filed March 4, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01123-CR

              SHALAY MICHELLE RICHARDSON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1337838

               MEMORANDUM                         OPINION
      Appellant entered a guilty plea to aggravated assault with a deadly weapon.
In accordance with the terms of a plea bargain agreement with the State, on
November 2, 2012, the trial court deferred a finding of guilt, placed appellant on
community supervision for four years, and assessed a $500 fine. The State
subsequently moved to adjudicate appellant’s guilt, alleging violations of the terms
of appellant’s community supervision. Appellant entered a plea of true to the
allegations in the State’s motion. Appellant also executed a Stipulation of Evidence
and signed a written waiver of her right to appeal. After finding the allegations in
the State’s motion true, the trial court adjudicated appellant=s guilt. On November
13, 2013, the court sentenced appellant to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice and assessed a
$500 fine. Appellant filed a pro se notice of appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that the defendant waived the right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the supplemental
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2